DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to the amendment and remarks submitted February 28, 2022. Claims 15 and 25 are amended. Claims 1-14, 20-24, 28-34 are canceled. Claims 35-52 are newly added. Claims 15-19, 25-27, and 35-52 are currently pending.
Allowable Subject Matter
Claims 15-19, 25-27, and 35-52 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “wherein the polarity change element comprises opposing lateral tabs defining a first width and the connector housing includes a first pair of projections adjacent the first elongate groove and a second pair of projections adjacent the second elongate groove, the first pair of projections separated by a first opening having a second width and the second pair of projections separated by a second opening having the second width, the first width being greater than the second width; wherein the fiber optic connector is configured so that: as the tongue is slidably received in the first elongate groove to position the polarity change element on the first exterior wall to configure the fiber optic connector is in the first polarity configuration, the opposing lateral tabs pass through the first opening in a first longitudinal direction, and when the fiber optic connector is in the first polarity configuration, the opposing lateral tabs are configured to engage the first pair of projections when the polarity change element is urged in a second longitudinal direction opposite the first longitudinal direction in relation to the connector housing to resist withdrawal of the tongue from the first elongate groove, whereby the opposing lateral tabs and the second pair of projections releasably retain the polarity change element on the first exterior wall; and wherein the fiber optic connector is further configured so that: as the tongue is slidably received in the second elongate groove to position the polarity change element on the second exterior wall to configure the fiber optic connector is in second first polarity configuration, the opposing lateral tabs pass through the second opening in the first longitudinal direction, and when the fiber optic connector is in the second polarity configuration, the opposing lateral tabs are configured to engage the second pair of projections when the polarity change element is urged in the second longitudinal direction in relation to the connector housing to resist withdrawal of the tongue from the first elongate groove, whereby the opposing lateral tabs and the second pair of projections releasably retain the polarity change element on the second exterior wall” (claim 15); “wherein when the fiber optic connector is in the first polarity configuration, the tongue is received in the first elongate groove and the second elongate groove is open; and wherein when the fiber optic connector is in the second polarity the tongue is received in the second elongate groove and the first elongate groove is open” (claim 35).
The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention. As such, claims 15 and 35 are patentably distinct over the prior art and are allowed. Claims 16-19, 25-27, and 36-52 at allowed at least in view of their ultimate dependency upon an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874